PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin February 18, 2010 (804) 217-5897 DYNEX CAPITAL, INC.REPORTS FOURTH QUARTER 2009 RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported net income to common shareholders for the fourth quarter of 2009 of $3.1 million or $0.23 per diluted common share and full year 2009 net income to common shareholders of $13.6 million, or $1.02 per diluted common share.Highlights for the quarter and year are summarized below: · Reported net income to common shareholders of $1.02 per diluted common share in 2009 versus $0.91 per diluted common share in 2008; · Increased assets by 58% and shareholders’ equity by 20% during 2009; · Grew book value per common share to $9.08 at December 31, 2009 from $8.07 at December 31, 2008; · Refinanced $111.3 million of CMBS originated by the Company in 1998 and expanded the Company’s CMBS investment program by becoming a TALF-eligible borrower; · Initiated hedging program during the quarter by entering into $105 million of pay-fixed interest rate swaps with a weighted average rate of 1.67% and weighted average life of 38 months; · Increased net interest income after provision for loan losses to $6.8 million for the fourth quarter of 2009, or 158%, from $2.6 million for the fourth quarter of 2008; · Generated a net portfolio interest spread of 3.15% for the fourth quarter of 2009 versus 1.38% for the fourth quarter of 2008 and 3.29% for the third quarter of 2009; and · Reported overall leverage to 4.6 times equity capital at December 31, 2009. The Company has scheduled a conference call for Friday, February 19, 2010 at 11:00 a.m. Eastern Time to discuss the results.The call may be accessed by dialing 1-866-202-4367 (Passcode: 94419630).The call will also be webcast over the internet at www.dynexcapital.com through a link provided under “Investor Relations.” Thomas Akin, Chairman and Chief Executive Officer, commented, “During 2009, we continued to move Dynex from an underleveraged position to becoming nearly fully invested.The investment environment for 2009 was very attractive for a mortgage REIT and we took advantage of illiquidity in the market to capitalize on sound longer-term, high grade investment strategies.In particular, we expanded our Agency MBS portfolio by a net $282.5 million at very attractive prices and spreads to our funding.As prices on Agency MBS increased later in the year, we turned our focus to opportunities in the CMBS markets.In the fourth quarter, as discussed more fully in our press release dated January 19, 2010, Dynex exercised a call on $111.3 million of ‘AAA’-rated high quality CMBS that we had issued in 1998.These bonds have a weighted-average coupon of 7.97% that we were able to call at par and finance at very attractive rates.For the first quarter of 2010, we expect this transaction to add as much as $0.07 per common share on a fully-diluted basis.Depending on future financing costs, this investment should continue to produce attractive returns over the estimated approximate four year average life of the bonds.” Mr. Akin continued, “The recent announcement by Fannie Mae and Freddie Mac of their intention to buy out loans delinquent of 120 days or more in Agency MBS pools will have some impact on our results for the first quarter of 2010.While we are unsure of the ultimate impact of the buyouts given that Fannie Mae and Freddie Mac do not publish delinquencies by pools, we believe that some of our Agency MBS will be impacted and that we will see an increase in prepayments in those pools over the next several months.Given the dollar price at which we own the Agency MBS and since we record premium amortization under GAAP based on actual and anticipated prepayment activity, we expect to see some increase in premium amortization for the first quarter of 2010 relative to the last two quarters where our premium amortization has averaged about $0.9 million per quarter.After the delinquent loans are repurchased, however, we expect to have a more stable prepayment profile for our remaining Agency MBS investments.We believe that events such as this highlight the benefits of our diversified investment strategy because our non-Agency portfolio will not be impacted by the delinquent loan buy-outs.” Mr. Akin concluded, “At this point, Dynex has completed the initial build out of the investment portfolio given our current capital base.At current net portfolio interest spread levels, our debt-to-equity leverage ratio of 4.6 times is sufficient to provide a good return for our shareholders.Our focus for 2010 will be on acquiring attractive high quality investments for our portfolio as our existing investments repay or by deploying any additional capital we may raise if market conditions are favorable. With our acceptance as a potential TALF borrower, we are also now positioned to take advantage of a government financing program for securities that complement our high grade investment strategy.We are always mindful of the impact of government policy on the value of our assets and the availability of credit, but we are confident that our high grade diversified investment strategy will continue to deliver value to our shareholders over the long term.” Discussion of Results The increase in net income for the fourth quarter of 2009 from the same period in 2008 resulted principally from an increase in net interest income.Net interest income increased to $7.0 million from $2.8 million resulting from an increase in the investment portfolio assets and reduced interest expense.The Company’s average investment portfolio assets for the fourth quarter of 2009 increased to $807.0 million compared to an average of $558.5 million in the fourth quarter of 2008.Net portfolio interest spread was 3.15%, which is the difference between the net yield of 4.91% on the Company’s interest-earning investment portfolio (excluding cash balances) and its cost of funds of 1.76% (including the cost of interest rate swaps).The net portfolio interest spread was 1.38% for the same period for During the fourth quarter of 2009, the Company recorded a net $1.5 million loss from its joint venture, including a $2.5 million charge on the Company’s purchase of the other interest in the venture recorded in other expense in the statement of operations.All of the joint venture’s activities are now concluded and the Company’s results will no longer be impacted by its activities. During the fourth quarter of 2009, the Company’s investment portfolio grew by 9% to $919.0 million, principally as a result of the addition of $111.3 million in CMBS during the quarter.At December 31, 2009, the Company had $295.7 million in Hybrid Agency ARMs with a weighted average months-to-reset of 32 months, and $298.3 million in Agency ARMs with a weighted average months-to-reset of 7 months.During the fourth quarter of 2009, the coupon on Agency MBS reset down by approximately 0.14%.The following table summarizes certain information about the Company’s Agency MBS investments for the periods presented: Quarter ended December 31, 2009 Quarter ended September 30, 2009 Quarter ended December 31, 2008 Weighted average annualized yield for the period % % % Weighted average annualized cost of funds for repurchase agreements and interest rate swaps for the period % % % Net interest spread for the period % % % CPR for the period % % % Weighted average coupon, period end % % % Weighted average months-to-reset, period end 20 20 21 Amortized cost (as a % of par), period end % % % Weighted average repurchase agreement original term to maturity (days) 64 58 41 The following table shows the face value of Agency MBS owned by the Company as of January 31, 2010, by guarantor, vintage and coupon range.The table is presented as of January 31, 2010, to provide the most up-to-date information on the Company’s Agency MBS given the announcement on February 10, 2010 by Fannie Mae and Freddie Mac regarding buying 120-day and up delinquent loans out of Agency MBS pools.We expect the impact of these actions by Fannie Mae and Freddie Mac to increase the prepayments on our Agency MBS.Freddie Mac has stated that it will purchase substantially all of the delinquent loans in February 2010. Fannie Mae has stated that it will begin to purchase delinquent loans in March 2010 and expects to purchase a significant portion of their current delinquent population over a few months, subject to market, servicer capacity, and other constraints.Neither of the government-sponsored entities has published sufficient information to precisely predict the ultimate impact on the Company’s investment portfolio.However, based on published information, the Company believes that Agency MBS with coupons greater than 5.00% and originated between 2005 and 2008 are likely to have the most seriously delinquent loans and are therefore are at the greatest risk for buy-outs.Approximately $216.6 million, or 40% of the Company’s investment in Agency MBS as of January 31, 2010, have these characteristics.Overall, the Company expects that its concentration in lower coupon MBS should reduce the overall impact of the buy-outs. (Amounts in thousands) Coupon Ranges Vintage <5.00% 5.00% - 5.24% 5.25% - 5.49% 5.50% - 6.25% Freddie Mac $ $
